Citation Nr: 1523270	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-27 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana

THE ISSUES

1.  Entitlement to reimbursement for private medical treatment expenses incurred at Bear Lake Memorial Hospital on December 27, 2007.

2.  Entitlement to reimbursement for private medical treatment expenses incurred at University of Utah Hospital from December 27, 2007 to January 1, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to January 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2008 decisions of the Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana.

The Board notes that the Veteran appointed his current representative, Veterans of Foreign Wars of the United States (VFW), by submitting a VA Form 21-22 which was received by VA on March 3, 2015 at the VA Claims Intake Center.  It was not uploaded into the Veteran's virtual file until March 13, 2015.  

On March 4, 2015, the Veteran testified (with no representative present) at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.  The transcript reflects that the undersigned indicated that the Veteran was unrepresented, and the Veteran did not correct that statement, although there was some indication that there were some technical difficulties reported by the Veteran during the hearing at about that time.  

Once the Board was made aware of the new representative, the representative was advised that another hearing would be scheduled if the representative wanted to provide oral testimony.  On May 14, 2015, VFW prepared an informal hearing presentation which noted their review of the March 4, 2015 hearing transcript and indicated that they had no additional argument to offer on the issues.  They requested that the case be forwarded to the Board for adjudication.  Accordingly, the Board finds that due process has been satisfied and it may proceed to decide these claims on the merits.



FINDINGS OF FACT

1.  The Veteran received private emergency medical treatment at Bear Lake Memorial Hospital on December 27, 2007 and at University of Utah Hospital from December 27, 2007 to January 1, 2008 for symptoms related to a nonservice-connected stroke.

2.  The Veteran is not service-connected for any disabilities, nor is he participating in a rehabilitation program under 38 U.S.C. Chapter 31.

3.  The evidence shows that the Veteran had not received any medical services through the VA health care system under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the private emergency medical treatment at Bear Lake Memorial Hospital on December 27, 2007 and at University of Utah Hospital from December 27, 2007 to January 1, 2008.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement for private medical treatment expenses incurred at Bear Lake Memorial Hospital on December 27, 2007 have not been met.  38 U.S.C.A. §§ 1701, 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).

2.  The criteria for entitlement to reimbursement for private medical treatment expenses incurred at University of Utah Hospital from December 27, 2007 to January 1, 2008 have not been met.  38 U.S.C.A. §§ 1701, 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claims.  In this regard, the Veteran was provided with VCAA notice letters in January 2009, March 2009, and December 2011 which advised him of VA's duties to notify and assist and of his duties to provide evidence or information to substantiate his claims.  Thereafter, his claims were readjudicated in an April 2012 statement of the case.  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claims for reimbursement for private medical treatment expenses.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical services have been met under the facts and circumstances of this case, and the Veteran has been provided with the opportunity to present evidence in support of his claims.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking VA payment or reimbursement for unauthorized medical expenses he incurred at Bear Lake Memorial Hospital on December 27, 2007 and at University of Utah Hospital from December 27, 2007 to January 1, 2008.

Generally, the admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at Bear Lake Memorial Hospital on December 27, 2007 and at University of Utah Hospital from December 27, 2007 to January 1, 2008 was not authorized by VA.  [In January 2008, a private physician submitted a statement supporting the Veteran's contention that a VA neurologist was allegedly consulted during the course of the Veteran's treatment at Bear Lake Memorial Hospital on December 27, 2007 and that the VA neurologist had recommended special neurological treatment for the Veteran which was available only at the University of Utah Hospital.  However, any such statements allegedly made by a VA neurologist do not constitute VA authorization of the private medical treatment received at either Bear Lake Memorial Hospital or University of Utah Hospital.]

Nevertheless, under the versions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 in effect at the time of the treatment here at issue, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities under the following circumstances:

(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable.

      See 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must have been met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

If a Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, he or she may, in the alternative, be found eligible for such payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, under the version of the law in effect at the time of the treatment here at issue, a Veteran had to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

      See 38 C.F.R. § 17.1002.

According to 38 U.S.C. Chapter 17, section 1701(6), the term "medical services" includes, in addition to medical examination, treatment, and rehabilitative services, the following:

      (A) Surgical services.

(B) Dental services and appliances as described in sections 1710 and 1712 of this title.
      
      (C) Optometric and podiatric services.
      
      (D) Preventive health services.

(E) Noninstitutional extended care services, including alternatives to institutional extended care that the Secretary may furnish directly, by contract, or through provision of case management by another provider or payer.

(F) In the case of a person otherwise receiving care or services under this chapter- 
      (i) wheelchairs, artificial limbs, trusses, and similar appliances; 
(ii) special clothing made necessary by the wearing of prosthetic appliances; and 
(iii) such other supplies or services as the Secretary determines to be reasonable and necessary.
      
      (G) Travel and incidental expenses pursuant to section 111 of this title. 

      See 38 U.S.C.A § 1701(6).

The Board notes that revisions were made to 38 C.F.R. § 17.1002, in December 2011 and were effective January 20, 2012. See 76 Fed. Reg. 79 ,067-79,072 (Dec. 21, 2011).  Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes. See 77 Fed. Reg. 23,615 (April 20, 2012).  Such revisions and amendments are not applicable to the instant claim.

The Veteran is not service-connected for any disabilities, nor is he participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728(a) or 38 C.F.R. § 17.120.

The evidence shows that the Veteran had not received any medical services through the VA health care system under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the private emergency medical treatment at Bear Lake Memorial Hospital on December 27, 2007 and at University of Utah Hospital from December 27, 2007 to January 1, 2008.  A search of all VA records for the Veteran revealed that he had received a new photo identification card and was given a copy of his medical records at the Denver, Colorado VA Medical Center (VAMC) in May 2006.  However, this search was entirely negative for any documentation of medical services being rendered to the Veteran at any VA facility (including the Denver VAMC, the Salt Lake City, Utah VAMC, and the Anchorage, Alaska VAMC) during the 24-month period prior to receiving the private emergency medical treatment at Bear Lake Memorial Hospital on December 27, 2007 and at University of Utah Hospital from December 27, 2007 to January 1, 2008.  As outlined above, 38 U.S.C.A § 1701(6) does not include administrative procedures (such as issuing a photo identification card or providing copies of medical records) in the definition of "medical services" under authority of 38 U.S.C. Chapter 17.  Therefore, he is not eligible for payment or reimbursement under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1008.

At his March 2015 hearing, the Veteran argued that if he had known about the current laws and regulations pertaining to reimbursement of private emergency medical treatment (including the requirement of receiving VA medical services within the 24-month period preceding the furnishing of such private emergency treatment), then he would have sought some sort of medical service (such as a physical, blood test, or flu shot) when he went to the Denver VAMC in May 2006 to get his new photo identification card and a copy of his medical records.  The Board sympathizes with the Veteran's plea for equitable relief in this case.  However, the laws and regulations governing reimbursement for private medical treatment expenses establish very specific eligibility requirements for such benefits.  The Board is bound by such authority, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.

Given that all required elements have not been established under the pertinent laws and regulations, the Board concludes that authorization for payment or reimbursement for private medical treatment expenses incurred at Bear Lake Memorial Hospital on December 27, 2007 and at University of Utah Hospital from December 27, 2007 to January 1, 2008 may not be granted; accordingly, the Veteran's claims are denied.



ORDER

Entitlement to reimbursement for private medical treatment expenses incurred at Bear Lake Memorial Hospital on December 27, 2007 is denied.

Entitlement to reimbursement for private medical treatment expenses incurred at University of Utah Hospital from December 27, 2007 to January 1, 2008 is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


